PER CURIAM.
On this appeal we reverse an order dismissing the appellant’s complaint for the issuance of a writ of replevin. The complaint contains the necessary allegations required by Chapter 78, Florida Statutes (1977), for the issuance of an order to show cause why the property should not be taken from the possession of the defendant and delivered to the plaintiff.
It appears that the order of dismissal was entered because there was another action pending between the parties in another division of the same court involving questions of law and fact common to those raised by the complaint in the case at bar. Under these circumstances, we think the administration of justice is best served by an order which averts the piecemeal handling of the claims between the parties. An order which consolidates the actions, rather than the order which dismissed the instant action will effect that desired result. Ray v. Pentlicki, 375 So.2d 875 (Fla. 2d DCA 1979); In re Guardianship of Bentley, 342 So.2d 1045 (Fla. 4th DCA 1977); Fla.R.Civ.P. 1.270.
Accordingly we reverse the order and reinstate the complaint for further proceedings consistent with this opinion.
HOBSON, Acting C. J., and OTT and DANAHY, JJ., concur.